Citation Nr: 0631158	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  05-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955, and from December 1990 to February 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  Notice of the October 2002 rating decision was 
mailed to the veteran on November 15, 2002.  Pursuant to 
application of 38 C.F.R. § 20.305 (2006), a notice of 
disagreement received on November 21, 2003, was timely.  A 
statement of the case was issued in January 2005, and a 
substantive appeal was received in February 2005.  


FINDING OF FACT

The veteran's tinnitus disability is causally related to 
noise exposure during  his period of service from September 
1953 to September 1955.


CONCLUSION OF LAW

The veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he has had tinnitus since his first 
period of service, in the 1950s.  He reports that during that 
service he was a gunner with a field artillery unit, and he 
regularly fired eight-inch guns.  He states that tinnitus 
began during that service, and has continued since.  He 
relates that after his first period of active service he 
worked for several years in construction, and then worked for 
many years as a supervisor for an engineering company.  He 
indicates that over the years he had hearing tests for work.

Unfortunately, the claims file does not include any records 
from the veteran's 1953 to 1955 service.  The dates of that 
service have been verified, and records from that period have 
been sought, but none were obtained.  The RO has certified 
that all efforts to locate any records from this first period 
of service have been unsuccessful.

In addition to his periods of active service, the veteran had 
reserve service from the mid 1950s through the early 1990s.  
Reserve service audiological testing performed in 1973 
through 1989 showed high frequency hearing loss.

The claims file contains records of private audiological 
testing of the veteran in 1978, 1981, 1985, 1988, and 1991.  
At the times of those tests, the veteran reported that he had 
been exposed to gunfire and noise during his military service 
in 1953 to 1955.  He stated that he had developed tinnitus 
following noise exposure, and that he had experienced 
constant tinnitus since 1955.  In each instance, the 
audiological testing revealed high frequency hearing loss.

In September 1999, a social worker prepared a social history 
and assessment for the veteran.  The veteran reported onset 
of ringing in his ears during his duties firing eight-inch 
guns during service in the 1950s.  He reported that he still 
had constant ringing in his ears.

In a March 2003 private audiological assessment, the veteran 
reported a history of hearing impairment and tinnitus.  
Testing revealed bilateral sloping high frequency hearing 
loss, and evidence consistent with scarring of the right 
eardrum.  The examining audiologist, T. B., Au. D., found 
that the veteran's complaints of tinnitus were consistent 
with the test findings.  Dr. B. stated that the sloping 
pattern of the veteran's hearing assessment was suggestive of 
noise induced loss.

The absence of records from the veteran's 1953 to 1955 
service means there is no military documentation of the 
veteran's reported duties as an artillery gunner.  However, 
the veteran is competent to relate the duties he performed.  
His statements from the 1970s forward regarding noise 
exposure have been consistent.  The consistency of his 
accounts adds to their credibility.  The history he has 
provided is further supported by the hearing test results 
from the 1970s forward that show hearing loss of a type 
consistent with noise exposure.  Under the particular 
circumstances of this case, the Board believes that there is 
an approximate balance of the positive evidence and the 
negative evidence as to the material question of a nexus 
between the veteran's current tinnitus disability and his 
period of active duty service in the 1950's.  Service 
connection is therefore warranted.  38 U.S.C.A. § 5107(b). 

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The Board also acknowledges 
that various judicial decisions have addressed the notice and 
assistance requirements of VCAA.  See generally See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  However, there is no detriment to the veteran as 
a result of any failure to fully comply with VCAA in view of 
the fact that the full benefit sought by the veteran is being 
granted by this decision of the Board.  




ORDER

Entitlement to service connection for tinnitus is warranted.  
The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


